Citation Nr: 9922499	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a jaw and mouth 
disorder.

3.	Entitlement to service connection for an ear infection, to 
include otitis media.

4.	Entitlement to service connection for headaches.

5.	Entitlement to an original evaluation for residuals of 
right eye cataract surgery, currently evaluated at 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1958.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for a back disorder, a jaw and mouth 
disorder, an ear infection, to include otitis media, and 
headaches, that are plausible or capable of substantiation. 

2.	The veteran's residuals of right eye cataract surgery are 
currently manifested by blindness and a detached retina.


CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for a back 
disorder, a jaw and mouth disorder, an ear infection, to 
include otitis media, and headaches, are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.	A 30 percent evaluation for residuals of right eye 
cataract surgery is for assignment.  38 U.S.C.A. §§ 1155, 
5107, 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6027, 6029, 
6033, 6069, 6070 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An undated, private medical report by M. Tummillo, M. D., 
notes that the veteran was 25 years of age at the time.  The 
examination showed no headaches, no disorder involving the 
mouth, and no tinnitus, pain or discharge in the veteran's 
ears.

A January 1963 Cleveland Clinic X-ray report revealed that 
the veteran had a normal cervical spine.  In a January 1963 
examination report from the Cleveland Clinic Foundation, the 
veteran reported that he did not suffer from headaches.  His 
eardrums were partially occluded with wax.  There was no 
joint limitation of motion.

In a lay statement dated in December 1992, the veteran's 
brother-in-law noted that he had known the veteran since the 
1940's, the veteran was healthy when he entered service, and 
after his discharge from service, the veteran complained of 
backaches, muscle aches and generally not feeling well.

On VA orthopedic examination in March 1993, the veteran 
reported that he had an injury in the service in which he 
strained his back moving furniture in 1956.  Since that time, 
he developed episodes of back pain periodically.  The 
diagnosis was residual injury of the lumbosacral spine.  An 
X-ray of the lumbar spine revealed arthritis.

VA audiology examination in March 1993 showed that the 
veteran reported a history of ear infections, which he stated 
were treated in the service between 1956 and 1958.  Since 
discharge, he indicated that he was treated for recurrent ear 
infections and one month previously was treated for bilateral 
ear infections.  He currently did not complain of any ear 
drainage, but this was noted to be likely in both ears.  The 
diagnoses were left ear otitis externa and right ear otitis 
externa in remission.

On VA audiology examination in March 1993, he was diagnosed 
with high frequency sensorineural hearing loss bilaterally.

VA dental examination in March 1993 indicated that, 
objectively, the veteran had an unbalanced bite with full 
upper and lower dentures.  There was no disability affect and 
there were no ancillary problems.  An X-ray study showed a 
dense nodule of hard tissues all within normal limits.  The 
diagnosis was edentulous mouth with existing full upper and 
lower dentures that did not occlude properly.

On VA general examination in March 1993, the veteran's head, 
face and neck were reported to be essentially normal.  The 
eyes were within normal limits.

An August 1993 VA hospital operation report indicated that 
the veteran had a history of a right angle recession 
glaucoma.  He also had a status post injury with a BB gun in 
the right eye as a child.  The veteran presented to the 
optometry clinic in July 1993 complaining of poor visual 
acuity in the right eye and desiring a cataract extraction.  
His visual acuity examination was 20/80 in the right eye and 
20/20 in the left eye.  He was subsequently scheduled for a 
cataract extraction as well as a right eye trabeculectomy.  
The diagnosis was postoperative right cataract/glaucoma. 

In an August 1993 VA hospital operation report, the veteran 
was noted to have underwent an intraocular lens implant.  He 
had a history of a right eye trauma.  He was status post 
combine cataract and trabeculectomy right eye surgery in 
August 1993.  During that procedure, there was some 
difficulty with an intraocular lens insertion.  On post-
operation day number one, an examination revealed that there 
was no intraocular lens in the capsular bag.  He was 
subsequently admitted to the hospital and scheduled for a 
vitrectomy with possible repositioning of the right 
intraocular lens.  The post-operative diagnosis was right 
dislocated posterior chamber intraocular lens implant.    

In an August 1993 VA oral maxillofacial examination, the 
veteran complained of a white lesion on the left retromalar 
area.  On examination, it was determined that the lower 
denture was loose causing tension to the area.  The veteran 
stated that he did not take the denture out at any time.  The 
physician advised that the veteran have his denture replaced.  
The assessment was left, white retromalar lesion. 

A September 1993 VA discharge summary indicated that the 
veteran had angle recession glaucoma and presented for 
extraction of visually significant right cataract and right 
filtering procedure.  The diagnoses were visibly significant 
right eye cataract, angle recession glaucoma, and failed 
posterior chamber implant.

A September 1993 VA outpatient treatment record showed an 
assessment of a right eye retinal detachment.

In a September 1993 VA hospital physician admitting slip, the 
primary diagnosis was right eye retinal detachment.  The 
veteran subsequently underwent a right eye retinal detachment 
repair and laser surgery.  In a January 1994 VA physician 
admitting slip, the veteran's primary diagnosis was right eye 
retinal detachment.  He underwent another surgery for right 
eye retinal detachment repair and a vitrectomy.

A March 1994 VA outpatient record showed that the veteran was 
blind secondary to retinal detachment, and he had an 
irregular right pupil (corectopia) secondary to surgical 
treatment for cataract and retinal detachment. 

At a personal hearing in June 1994, the veteran testified 
with regard to his claims for service connection for a back 
disorder, a jaw and mouth disorder, an ear infections, and 
headaches.  The veteran testified that he hurt his back in 
service while moving a cast iron stove.  He required medical 
treatment which involved heat and pain medication.  The 
veteran stated that he was put on light duty for awhile and 
then returned to regular duty.  He testified that after 
service his back went out in April or May 1958 while he was 
working at a paper company.  The veteran indicated that he 
was treated in the company dispensary with pain pills.  He 
stated that he was out of work for about one month.  The 
veteran stated that he did not file a claim with the company.  
He was not certain if the company still existed.  In regard 
to the jaw disorder, the veteran testified that he did not 
injury it in service but first sought treatment in 1957 
during service.  He stated that periodically he could not 
bite down and that the problem would last two to three weeks 
and then might not reoccur for a year.  The veteran stated 
that on one occasion during service, the problem was so bad 
that he went to a hospital in Munich, Germany and was treated 
with heat and pills.  The veteran testified that after 
service he went to a doctor who told him that there was 
nothing that could be done about his jaw problem.  The 
veteran testified that during service he thought he had had 
eight to ten ear infections.  He stated that while stationed 
somewhere in Germany, the ear infection was so bad that he 
was hospitalized and given penicillin.  He testified that he 
still had ear infections with pussy discharge.  According to 
the veteran, after service he received treatment for his ear 
infections but he could not remember the name of the doctor.  
The veteran testified that he had regular headaches during 
service.  After service, he was treated by Dr. Ben Wizer for 
his headaches.  The veteran indicated that Dr. Wizer had 
died.  The veteran testified that he currently suffered from 
headaches and took aspirin and Tylenol III.

On VA ophthalmology examination in June 1995, the veteran was 
reported to be status post right eye cataract extraction with 
an intraocular lens implant in August 1993.  The veteran 
reported that the intraocular lens was dislocated just 
shortly after surgery and that the day after surgery he was 
taken back into surgery for removal of the intraocular lens.  
He indicated that he suffered a retinal detachment secondary 
to this procedure and had undergone three operative 
procedures in an attempt to repair the retinal detachment.  
None of these procedures, however, were successful and the 
right eye had no light perception.  His ocular health in the 
left eye was within normal limits and the vision was 
excellent.  With regard to entrance visual acuities for the 
right eye, there was no light perception.  The left eye with 
correction was 20/20 at distance.  The right eye pupil was 
distorted and unreactive and the left eye was round and 
reactive to light.  The right iris was malformed and the 
pupil was irregular.  There was a superior iridectomy noted.  
The iris showed diffuse atrophy secondary to probable 
surgical trauma.  Posterior examination of the right eye 
found a total retinal detachment with no fundus details 
otherwise noted.  The left eye was grossly within normal 
limits. The diagnoses were right eye retinal detachment 
secondary to surgical trauma, no right eye light perception, 
and left eye visual acuity and ocular health within normal 
limits.

In a June 1996 Social Security Administration (SSA) decision, 
the veteran was granted disability insurance benefits, 
commencing retroactively from July 1993.  The veteran was 
determined to suffer from diabetes mellitus under poor 
control, mild hypertension, bilateral lower extremity aching, 
and lack of right eye depth perception due to cataracts and 
glaucoma.  Overall, these impairments were found to 
significantly interfere with the veteran's ability to lift, 
walk, stand and see.  Based on these limitations, the veteran 
had established a "severe impairment" within the meaning of 
the SSA regulations. 

At a personal hearing in February 1997, the veteran testified 
regarding his right eye disability.  He stated that he was 
blind in his right eye and indicated that a 20 percent 
evaluation did not adequately compensate him for the 
disability.  The veteran also testified that he went on 
Social Security disability five to six months earlier due to 
a back disorder, mental problems, and his eye disability.  He 
stated that he had been a watch maker and could not do that 
anymore because of his eye disability.

On VA ophthalmology examination in December 1997, the veteran 
was noted to have had an extracapsular right eye cataract 
extraction in August 1993.  The veteran reported that the day 
after surgery, his intraocular lens dislocated.  He was 
returned to surgery and the intraocular lens was removed.  A 
vitrectomy was performed.  He reported that he developed 
several retinal detachments and that two surgical procedures 
attempted to repair this retinal detachment, but failed.  On 
physical examination, entrance visual acuity was uncorrected 
at a distance.  There was no right eye light perception and 
there was a left eye visual acuity of 20/20.  The left eye 
pupil was round and reactive to light.  The right eye was 
irregular.  The right pupil was unreactive.  There were no 
visual field deficits in the left eye.  The right iris was 
irregular.  There were two large surgical peripheral 
iridectomies performed.  The diagnoses were no right eye 
light perception secondary to failed cataract with 
intraocular lens and complications following surgery, right 
eye chronic corneal edema, and right eye chronic iritis with 
symptoms.

In a January 1998 private medical statement from Samuel M. 
Salamon, M.D., the veteran was reported to have been seen in 
September 1997.  He had light perception vision in his right 
eye because of complications following right eye cataract 
surgery.  The right eye remained blind and there was no 
prognosis for visual improvement.  The left eye had glaucoma 
and he required medical and laser treatment for that eye.  He 
had not been back, however, for this treatment.   

Analysis

At the outset, the Board recognizes that the appellant's 
service records were lost in the 1973 St. Louis fire at the 
National Personnel Records Center (NPRC).  The RO attempted 
to locate service records, through the NPRC, which would 
verify that the veteran incurred the injuries for which he is 
claiming service connection.  In March 1993, the NPRC 
indicated that the veteran's service medical records, 
including his entrance and separation examinations, could not 
be reconstructed.  In July 1993, the NPRC indicated that it 
was unable to identify the 293rd Engineering Company in 1957 
and 1958.

I.  Service Connection

The veteran is seeking service connection for a back 
disorder, a jaw and mouth disorder, an ear infection to 
include otitis media, and headaches.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of these 
claims.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service (this element may be shown by lay or medical 
evidence); and (3) There must be competent evidence of a 
nexus between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, as indicated above, the service medical 
records are unavailable and, thus, cannot be used to show 
that the veteran incurred the claimed disabilities in the 
service.  Moreover, while post-service medical records reveal 
that the veteran was treated for a back disorder, a jaw and 
mouth disorder, and an ear infection, no examiner has linked 
these disorders with the appellant's active duty service and 
the appellant has not submitted any competent evidence 
otherwise suggesting such a nexus.  Rather, the only evidence 
presented by the veteran that tends to show a connection 
between a back disorder, a jaw and mouth disorder, and an ear 
infection and service are his own statements, including 
testimony at a personal hearings.  These statements are not, 
however, competent evidence relating a present condition to 
the appellant's military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Indeed, a well grounded claim 
requires competent evidence linking the current disabilities 
to the veteran's active duty.  In the absence of such 
evidence the Board finds that the appellant has failed to 
fulfill his statutory burden of submitting well grounded 
claims of entitlement to service connection for a back 
disorder, a jaw and mouth disorder, and an ear infection, to 
include otitis media.  Under such circumstances these claims 
are denied as not well grounded. 

With regard to the claim of entitlement to service connection 
for headaches, the record does not show that the veteran 
currently suffers from this disorder.  As a well-grounded 
claim requires competent evidence that the claimant actually 
has the disorder in question, the Board must conclude that 
the veteran has failed to fulfill his statutory burden.  
Rabideau.  Even assuming, without conceding, that the 
appellant has headaches, the record provides no competent 
evidence linking this disorder to the veteran's military 
service. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has headaches, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board considered and denied these claims on a 
ground different from that of the RO, the appellant has not 
been prejudiced by this decision.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
were well grounded would be pointless and, in light of the 
law cited above, would not result in a determination that is 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).

II.  Evaluation of Right Eye Disability

As a preliminary matter, the Board finds that the veteran's 
claim for a rating in excess of 20 percent for his right eye 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's service-connected 
disorder has been properly developed, and that no further 
assistance is required on that issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

According to 38 C.F.R. § 4.75, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.

Diagnostic Code 6027 directs that a postoperative traumatic 
cataract be rated on impairment of vision and aphakia.  
Diagnostic Code 6033 directs that a lens dislocation be rated 
under the diagnostic code for aphakia.  

Diagnostic Code 6029 prescribes that a 30 percent minimum 
rating be assigned for unilateral or bilateral aphakia.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  The corrected vision of one or both 
aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21). 

According to Diagnostic Code 6069, blindness in 1 eye, having 
only light perception, and vision in the other eye measured 
at 20/50 (6/15) visual acuity warrants a 40 percent 
evaluation.  Under Diagnostic Code 6070, blindness in 1 eye, 
having only light perception, and vision in the other eye 
measured at 20/40 (6/12) visual acuity warrants a 30 percent 
evaluation.  

In the present case, the veteran appeals a February 1995 
rating decision that originally granted benefits under 
38 C.F.R. § 1151 for total loss of vision in the right eye 
following cataract surgery, and assigned a 20 percent 
disability evaluation.  A January 1996 rating decision 
continued the 20 percent rating.  Upon careful review of the 
record, the Board is of the opinion that an increased 
evaluation for the veteran's residuals of cataract surgery is 
warranted.  In this regard, the Board observes that an August 
1993 VA hospital operation report indicated that the veteran 
underwent an intraocular lens implant resulting in a post-
operative diagnosis of dislocated posterior chamber 
intraocular lens implant.  Subsequent VA medical records, 
dated from September 1993 to January 1994, show that the 
veteran was diagnosed with a right eye retinal detachment.  
Further, on VA examination in June 1995, the veteran was 
diagnosed with a right eye retinal detachment secondary to 
surgical trauma.  Finally, VA examination in December 1997 
reported a diagnosis of no light perception in right eye 
secondary to failed cataract with intraocular lens and 
complications following surgery.  Given that a minimum 30 
percent rating is required for unilateral lens dislocation, 
the Board finds that a 30 percent rating is warranted in this 
case under Diagnostic Codes 6029 and 6033.

The Board has considered whether the veteran is entitled to a 
rating in excess of 30 percent under all applicable 
diagnostic codes.  However, as the December 1997 VA 
examination report indicates that the veteran's corrected 
left eye visual acuity was 20/20, a 40 percent evaluation 
would not be warranted under Diagnostic Code 6069.  Hence, 
the Board finds that the criteria for a rating in excess of 
30 percent have not been met.

The Board notes that the veteran had a preexisting right eye 
visual defect from an injury to the eye when he was 12 years 
old.  Where there is a preexisting condition which is 
aggravated by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service.  Therefore, the 
level of the preexisting disability is deducted from the 
present degree of disability, except that if the disability 
is total no deduction will be made.  38 C.F.R. § 4.22 (1998).  
In the present case, although the veteran had a preexisting 
visual defect in the right eye, he currently has total loss 
of vision in the right eye due to cataract surgery and 
benefits are granted under 38 U.S.C.A. § 1151.  Because the 
surgery not only aggravated the preexisting visual defect in 
the right eye but caused total loss of vision, the Board 
finds that reducing the current rating by the 10 percent 
preexisting level for the disability is not appropriate.  
Moreover, the current 30 percent rating for the eye 
disability is assigned for aphakia not for the level of 
visual acuity.  The veteran did not have any preexisting 
disability involving aphakia.


ORDER

Service connection for a back disorder, a jaw and mouth 
disorder, an ear infection, to include otitis media, and 
headaches is denied. 

Entitlement to a 30 percent disability evaluation for 
residuals of right eye cataract surgery is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals




 

